Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-5, 7-9, 11-31, 35-38, 40-41, 46, 49-55, 59-67, 69, 73-80, 85-87 and 90-97 were previously cancelled, claims 6, 10, 68, 71-72, 88 and 89 have been amended, the Abstract has been amended as requested, and no new claims have been added as per the amendment filed August 6, 2021.  One Information Disclosure Statement (1 IDS) filed August 6, 2021 has been received with all cited non-U.S. patent references, annotated, and made of record.  
Claims 6, 10, 32-34, 39, 42-45, 47-48, 56-58, 68, 70-72, 81-84 and 88-89 remain under examination in the case.  
X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
35 U.S.C. §101 reads as follows: 
    “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”  
Claims 6, 10, 32-34, 39, 42-45, 47-48, 56-58, 68, 70-72, 80-84 and 88-89  are rejected under 35 U.S.C. §101 because the claimed compounds lack a demonstrated utility or operable utility.  
In claim 6 at line 8, the definition of variable R1 and R4 as “halogen” and variable J is O, S or NR’ generates compounds that are alpha halo ethers, alpha halo thioethers or alpha halo amines  all of which are both highly reactive to water or nucleophilic solvents and otherwise chemically unstable in compounds with other reactive substituents.  Deletion of these alternatives is respectfully requested.  
Applicant’s arguments filed October 22, 2021 have been fully considered but they are not persuasive.  
Applicant’s response appears to have missed the point of this rejection.  The indicated highly reactive functionalities claimed, if they can actually be made, will cause the compounds generated to react with themselves to make polymeric products spontaneously.  Examiner respectfully requests amendment of the claims to avoid these clearly inoperative embodiments.  
Claims 6, 10, 32-34, 39, 42-45, 47-48, 56-58, 68, 70-72, 81-84 and 88-89 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled for certain disulfide substituents attached to the 2’-ribosyl oxygen of ribonucleotides, and that have been demonstrated to be “glutathione-sensitive” meaning that contact with glutathione in vitro or in vivo can be expected to cause removal of the 2’-substituent, does not reasonably provide enablement for any other possible substituents that may be known or unknown encompassed by the functional term 
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  The breadth of the claimed subject matter exceeds the breadth of enabling support because of the incomplete and excessively broad definition of the term “glutathione-sensitive” when applied to 2’-O-substitued ribonucleoside compounds claimed herein, and to the medicinal utility thereof implied by claims defined as pharmaceutical composition claims, or in claim 58 the term “method of reducing expression of a target gene,” but not supported by medicinally relevant test data.  
B.  The nature of the claimed subject matter:  This factor has been addressed in the previous paragraph of this analysis.  
C.  The state of the prior art:  There are a few prior art references which appear to read on the instant claimed subject matter.    
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to synthesize and to test compounds useful in the 
E.  The level of predictability in the art:  In view of the very small number of references cited herein that read on the instant art area, the instant art area has been found to be unpredictable.  
F.  The amount of direction provided by the applicant:  The instant disclosure has provided s few working examples at pages 100-115.
G.  The existence of working examples:  This subject has been addressed in the previous portion of the instant analysis.  
.  
Applicant’s arguments filed October 22, 2021 have been fully considered but they are not persuasive.  
Examiner has reviewed the arguments in response beginning at page 36of the document.  Examiner notes with appreciation many of the changes made to the claims in response to the instant rejection and to other rejections previously made.  Examiner respectfully disagrees with the analysis of the instant rejection presented by applicant for the following reasons.  
Inspection of the entire disclosure has revealed a pattern of repeated reliance on the present tense, including the terms “is,” “can be,” and similar verbs all of which suggest that applicant has constructed a partially prospective disclosure, leading examiner to wonder how much of the disclosure is prospective ( aka “imaginary”) and how much has actually been reduced to practice.  The possibility of prospective disclosure is confirmed at disclosure pages 114-116 wherein “test results” are advertised in section titles, but where key information is missing, particularly the “target” disease and the “target” oligonucleotide mRNA sequences to have its activity blocked.  Some of the Figures also support this view wherein the compounds and RNA sequences are all incomplete with only “phantom” nucleotide unit sequence representations, as illustrated in the drawings at Figures 1A, 1B and 2.  The proposed invention, when expanded to include actual reductions to practice (e.g. the effective treatment of a known disease), may have a utility in a future medical treatment, but the instant disclosure has not revealed any particular or specific medicinal-specific-disease-treating applications and is therefore not enabling for the pharmaceutical compositions and method of treatment subject matters of instant claims 82-84.   The instant enabled subject matter has therefore been found to be limited to the specific compounds in the examples disclosed in the pages preceding disclosure page 114, and the chemical syntheses thereof.  It is well known and established that “law requires that disclosure in an application shall inform those skilled in the art how to use appellant's alleged discovery, not how to find out how to use it for themselves.”  In re Gardner et al., 166 USPQ 138 (CCPA 1970).  
Claims 6, 10, 32-34, 39, 42-45, 47-48, 56-58, 68, 70-72, 81-84 and 88-89 are objected to because of the following informalities: 
In claim 6 the term “heterocycle” is a term defining a genus of compounds but not a genus of substituents,, and appears in this claim at lines 7, 18, 24, 29, 35, 106, 112 and 143, and where at no location has this claim defined in any way the particular heterocycles intended.  Intended definition together with a term name change directed to substituents are respectfully requested.  This error reoccurs in numerous dependent claims also and is subject to the above objection.  
Applicant’s arguments with respect to claims 6, 10, 32-34, 39, 42-45, 47-48, 56-58, 68, 70-72, 81-84 and 88-89 have been considered but are moot in view of the new grounds of objection.  
Appropriate correction is required.  
Claims 6, 10, 32-34, 39, 42-45, 47-48, 56-58, 68, 70-72, 81-84 and 88-89 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claim 6 at lines 1-2 and line 44, the terms “glutathione-sensitive oligonucleotide” and “glutathione-sensitive moiety” are functional terminology wherein the asserted “glutathione-sensitive” characteristic has not been defined with adequately defined metes and bounds in terms of which particular chemical substituents with what particular chemical moieties can provide this activity in any oligonucleotide.   See also claims 10, 32-34, 39, 42-45, 47-48, 68, 70-71, 82-84 and 88-89 wherein the same issue reoccurs.  
Applicant’s arguments filed October 22, 2021 have been fully considered but they are not persuasive.  
Examiner has reviewed applicant’s arguments beginning at page 39 of the instant response.  Examiner finds that applicant’s amendments have been helpful but have not included amendments that define “the structural metes and bonds of the noted term” adequately, and that no dependent claim or any other claim now of record has effectively defined the particular structural elements of substituents that will produce the claimed effect.  Therefore, additional appropriate amendment is respectfully requested.  
In claim 6 at line 10, the term “substituted” has been presented without additional definition or definition of the metes and bounds intended, incompleteness issues.  These issues reoccurs later in this claim, and in several dependent claims.  See also claims 68 (line 74) and 88 (lines 60-62, 64-65 and 70) wherein the same issue reoccurs.  
Applicant’s arguments filed October 22, 2021 have been fully considered but they are not persuasive.  
Beginning at page 40 of the instant response applicant has argued that the amendments have obviated the rejection, but has not provided definitions of the noted term at the above noted locations in claims 68 and 88.  Further amendment is respectfully requested.  
In claim 6 at line 25, the terms “heterocycle,” “heteroaryl,” and “heterocyclic ring” are lacking definition of rings sizes, ring numbers, heteroatoms and substitution locations, incompleteness issues.  These issues reoccur multiple times later in this claim and in dependent claims as well.  
Applicant’s arguments filed October 22, 2021 have been fully considered but they are not persuasive.  
Beginning at page 40 of the instant response applicant has argued that the noted terms are defined adequately in the disclosure.  Examiner respectfully disagrees and respectfully requests amendment of the claims to define the substituents “heterocycle” and “heteroaryl,” and to rename and define the compound genus “heterocyclic ring” as a – substituent -- genus.   
In claim 6 at lines 143-144, the term “a ligand optionally connected by any spacer” is incompletely defined because the included terms “ligand” and “spacer” have not been defined with adequate metes and bounds.     
Applicant’s arguments filed October 22, 2021 have been fully considered but they are not persuasive.  
Beginning at page 40 of the instant response, applicant has argued that the noted term is defined in the disclosure.  Examiner agrees, but finds that it should also be defined in this claim and in the other claims wherein it appears,   Additional amendment is clearly necessary to achieve this result.
In claim 34 at line 2 and claim 42 at line 2, the term “RNAi inhibitor molecule” is a medicinal method of treating limitation and therefore has no patentable weight in a compound claim.  Deletion is respectfully requested.  
Applicant’s arguments filed October 22, 2021 have been fully considered but they are not persuasive.  
Beginning at page 42 of the instant response, applicant has again argued that the definition is in the disclosure.  Examiner agrees, but also has found that the definition should be in the claim.   In addition the identity of the target oligonucleotide sequence to be inhibited should be identified in the claim.  Further amendment is respectfully requested.  
In claim 48 at line 4, the term “irreversible modification” is incomplete because the particular subject matter intended has not been specified, an incompleteness issue.  
Applicant’s arguments filed October 22, 2021 have been fully considered but they are not persuasive.  
Beginning at page 42 of the instant response, applicant has again argued that the definition is in the disclosure.  Examiner agrees, but also has found that the definition should be in the claim.   
In claim 68 at line 6, claim 72 at line 26, and claim 89 at line 11, the terms “phosphate mimic” and “phosphoramidate” are both not completely defined.  
Applicant’s arguments filed October 22, 2021 have been fully considered but they are not persuasive.  
Beginning at page 43 of the instant response, applicant has again argued that the definition is in the disclosure.  Examiner agrees, but also has found that the definition should be in the claim.   
In claim 68 at lines 28 and 29, none of the terms “natural nucleobase,” “modified nucleobase” and “universal nucleobase” has been provided with adequately defined metes and bounds.  
Applicant’s arguments filed October 22, 2021 have been fully considered but they are not persuasive.  
Beginning at page 43 of the instant response, applicant has again argued that the definition is in the disclosure.  Examiner agrees, but also has found that the definition should be in the claim.   
In claim 82 at lines 1-13, the process steps provided are incomplete concerning detailed disclosures of starting materials, process reagents, process conditions, and intermediate products.  
Applicant’s arguments filed October 22, 2021 have been fully considered but they are not persuasive.  
Beginning at page 44 of the instant response, applicant has again argued that the definition is in the disclosure.  Examiner agrees, but also has found that the complete definitions of each process step should be in the claim.   
No claim is allowed.  
Claims 6, 10, 32-34, 39, 42-45, 47-48, 56-58, 68, 70-72, 81-84 and 88-89 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. §112 set forth in this Office Action.  
Applicant’s amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. §1.136(a).  
A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action.  In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. §1.136(a) will be calculated from the mailing date of the advisory action.  In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
11/11/2021
/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600